UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2318



MICHAEL SHELTON,

                                              Plaintiff - Appellant,

          versus


LOCKHEED    MARTIN     OPERATIONS     SUPPORT,
INCORPORATED;   LOCKHEED   MARTIN    SERVICES,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00141-JCC)


Submitted: June 15, 2007                       Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason H. Ehrenberg, BAILEY & EHRENBERG, PLLC, Washington, D.C., for
Appellant. John B. Flood, OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
P.C., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael      Shelton    appeals    the   district      court’s      order

granting summary judgment in favor of his former employer, Lockheed

Martin Operations Support, Inc., on his claim of retaliation

brought under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and 42 U.S.C.

§ 1981 (2000).     Summary judgment is appropriate only if, viewing

the evidence in the light most favorable to the non-moving party,

there are no genuine issues of material fact in dispute and the

moving   party    is    entitled   to   judgment       as   a   matter    of    law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Evans v.

Technologies Applications & Serv. Co., 80 F.3d 954, 958 (4th Cir.

1996).   We have thoroughly reviewed the briefs and joint appendix

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Shelton v. Lockheed Martin

Operations, Inc., No. 1:06-cv-00141-JCC (E.D. Va. Nov. 20, 2006).

We   dispense    with   oral   argument      because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decision making process.



                                                                          AFFIRMED




                                     - 2 -